Motion [No. 181] granted to the extent of dispensing with the printing of the record on appeal and permitting the appeal to be heard upon the original record but upon printed appellant’s points, on condition that the appellant serves upon the attorney for the petitioners-respondents, the attorneys for respondent, Thornton C. Land, and upon the respondent, Special Guardian, one copy of the transcript of the minutes of the hearing before the Referee, and files six copies thereof with this court at the time of the filing of the original record on appeal, and on the further condition that the appellant procures the original record, the transcripts of the minutes of the hearing before the Referee and the appellant’s points to be served and filed on or before December 8, 1959, with notice of argument for the January 1960 Term of this court, said appeal to be argued or submitted when reached. Concur — Rabin, J. P., M. M. Frank, Yalente, McNally and Stevens, JJ.